DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is response to the amendment filed on 15 October 2021.   Claims 1, 11, and 20 have been amended.    Clams 4-5 and 14-15 have been cancelled.  Claims 1-3, 6-13 and 16-21 are currently pending and have been examined.  

Allowable Subject Matter

Claims 1-3, 6-13 and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Under 35 U.S.C 101 consideration:

Step 1-Statutory Category?
The claims recite a series of steps and, therefore, are a process. 
Step 2A- Prong 1: Judicial Exception Recited?
The claims as a whole recite a method of organizing human activity.  The claimed invention is a method that creates a target label for the recommendation information 

Step 2A- Prong 2: Integrated into a Practical Application?
The claims recites a combination of additional elements including an information recommendation platform connected with a social networking platform via a network, filters and obtains a first and filtered a set of user accounts for generating/crating a target level for the recommending information  and sending via interface of the information recommendation platform to a user terminal  over wireless communication network or wired  communication  network to user terminal  according to the scope of the user attributed indicted by created targeted label.   The claim as a whole integrates the method of organizing human activity into a practical application.  Specifically, the additional elements recite a specific improvement over prior art systems by avoiding wasting of computing resource. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).

The flowing prior art are the closest prior arts to the Applicants’ invention 

Xiang (US Pub., No., 2016/0308800 A1) discloses method and device of recommending public social network account on a social network platform.   The method includes: a user device obtaining a user profile of a user account of the social network platform, the user profile including at least identity and online behavior information of a user associated with the user account (abstract), profile data with a designated data structure is generated according to the user profile and the designated data suture comprises feature items and feature value of the feature items (paragraph [0033]) , the designated data structure  is present by the server.  For example for all user account in the social network system , the basic information of the users, such as name, location , date of the birth constellation and the like need to be filled (user attributes obtained) the server needs to recommend the public account to users in an age range, the designated feature item at the moment is “dat of birth” and the corresponding feature value is extracted from the profile data account to the feature of items to determine the age range of the user of the user account (paragraph [0036]).  
DiPersia et al (US Pub., 2014/0089816 A1) disclose a social networking system displays information about a user via a time link included in a profile page including data about the user and social network activates related to the user is accessed (abstract) and more activity link 278 allows the administrators to view additional activities from a particular time period only a subset of the activities from the time period are displayed. The activity filter   
Hoagland et al (US Pub., 2014/0337436 A1) disclosed method, apparatus, system and computer program product for identifying relevant feed items to display in a feed of an enterprise social networking system (abstract), and the relative influential impact of the second user's activities will score higher on the social graph than similar activities by users not followed by the first user. This type of information can be used to suggest other users for the first user to follow, or may be used to identify relevant advertising (paragraph [0034]).  

Kelly et al (US Pub., 8, 296, 380 B1) discloses a method of message distribution, the method performed in a computer system having one or more processors accessing on or more database comprising user account records (abstract).   

However, none of the above references, either alone or in a combination teach or suggest determining an official account in a social network platform of a provider of the recommendation information , determining a first set of user accounts in the social network platform that follows the official accounts of the provider, generating a second set of user accounts by including at least the first filtered set of user account ore the second filter set accounts a first set of user account in the social network media platform the follows the official account  and identifying from all user accounts in the social network platform, a third set of user account in the social network platform according to the scope of user attributes indicting the determined target label and creating a targeted label for the recommendation information according to user label of  the set of users account as indicated a scope of user attributed  determined based on analyzed  user attributes based on the targeted second set of users of the filtered first and second set of user accounts of the set of accounts.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SABA DAGNEW/Primary Examiner, Art Unit 3682